 .~.


..
~ "/   A0245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                   Page I of I



                                                    UNITED STATES DISTRICT COURT
                                                        SOUTHERN DISTRICT OF CALIFORNIA
     c·l\'v/
     ..-) 1A__                      United States of America                           JUDGMENT IN A CRIMINAL CASE
                                                                                       (For Offenses Committed On or After November I, 1987)
                                               v.

                                    Lateef Olateju Oyinloye                            Case Number: 2:19-mj-8095

                                                                                       Donald L Levine

       REGISTRATION NO. 82329298                                                       V.fmdan•'"•~Y            r··         FILED
       THE DEFENDANT:
        81 pleaded guilty to count(s) I of Complaint
                                                                                                   FEB 2 6 2019
                                                                                         I CLEF\P.. Jo. "'-'T'- ~
                                                                                                                        l
        D was found guilty to count(s)                                                                          I~;urH::Ht, [;:sTf~icr 0lJ
                                                                                                                ~  ,
                                                                                                                                                        11
           after a plea of not guilty.                                                    ··-·--···----·------·--
           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
       Title & Section                          Nature of Offense                                                       Count Number(s)
       8: 1325(a)(2)                            ILLEGAL ENTRY (Misdemeanor)                                             1

        D The defendant has been found not guilty on count(s)                   ~~~~~~~~~~~~~~~~~~~-




        D Count(s)                                                                      dismissed on the motion of the United States.

                                                   IMPRISONMENT
              The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
       imprisoned for a term of:

                                            ~       TIMESERVED                    D                                         days

        ~  Assessment: $10 WAIVED ~ Fine: WAIVED
        ~  Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
       the defendant's possession at the time of arrest upon their deportation or removal.
       D Court recommends defendant be deported/removed with relative,                           charged in case


            IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
       of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
       imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
       United States Attorney of any material change in the defendant's economic circumstances.

                                             /.-/                              Tuesday, February 26, 2019
                                         ,,::,:/1                              Date of Imposition of Sentence

                                      ~
                                       ,,r;I

                             ~;;,7
                              -··
                     ,,,,,,,,,.--
                                        :
       Received     ~~--'"..c_~~~~~~
                                      ~
                    DUSM




       Clerk's Office Copy                                                                                                         2:19-mj-8095
